DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to the submission filed 1/12/2022.
Claims 18-34 are currently pending and being examined. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-19, 21-23, and 26-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. US 9,751,186.
Regarding claim 18: 
Yang teaches a portable power tool (FIG. 1 embodiment), comprising: an electromotive drive (100) configured to drive an output shaft (300), the output shaft including a first end portion (lower end) and a second end portion (top end) opposite the first end portion, wherein the output shaft is configured such (800) is mounted to the portable power tool the first end portion is between the mounted machining tool and the second end portion, the output shaft defining a first axis (along 300), the electromotive drive including a stator (205) having a first stator end defining a first plane (see P1 in annotated FIG. 1 below) and a second stator end defining a second plane (P2), the first plane located between the first end portion and the second plane; and a power tool housing that includes a first power tool housing portion (H1) configured to receive the electromotive drive, and a second power tool housing portion (H2) that defines a handle gripping portion configured to be gripped by a user, the handle gripping portion including a first surface portion defining a third plane (P3), and a second surface portion on a side of the handle gripping portion opposite the first surface portion and defining a fourth plane (P4) parallel to the third plane, wherein the third plane intersects the first axis at a first location (where P3 intersects 300), the first plane is between the first location and the second plane, and the first plane is between the first location and the fourth plane. 

    PNG
    media_image1.png
    580
    954
    media_image1.png
    Greyscale

Regarding claim 19: 
Yang teaches the portable power tool of claim 18, as discussed above, wherein the electromotive drive 
Regarding claim 21: 
Yang teaches the portable power tool of claim 18, as discussed above, further comprising: at least one electronics system (210) configured to supply electric current to the electromotive drive, the at least one electronics system at least partially received by the second power tool housing portion. 
Regarding claim 22: 
Yang teaches the portable power tool of claim 21, as discussed above, wherein the at least one electronics system includes a planar member (34) extending within the handle gripping portion. 
Regarding claim 23: 
Yang teaches the portable power tool of claim 18, as discussed above, wherein: the fourth plane extends through a first portion of the first power tool housing portion; and the third plane extends through a second portion of the first power tool housing portion (envisaged in H1 in annotated FIG. 1 above). 
Regarding claim 26: 
Yang teaches the portable power tool of claim 18, as discussed above, wherein: the first surface portion includes a second location; the first surface portion includes a third location spaced apart from the second location; the second location and the third location define the third plane; and when gripped by a user, the second location is contacted by a first finger of the user and the third location is contacted by a second finger of the user (envisaged at the gripped portion in FIG. 1). 
Regarding claims 27-34: 
As discussed in the rejections above, Yang teaches the portable power tool of claims 27-34.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, as applied above.
Regarding claim 20: 
Yang teaches the portable power tool of claim 19, as discussed above, but does not expressly disclose further including a rechargeable battery, wherein: the handle defines a second axis; and the rechargeable battery and the second power tool housing portion are coaxial with the second axis. 
Yang, however, discloses “a power storing and discharging device is also installed in the handle for use as a power source.” ([0002], see “POWER SOURCE” in FIG. 1).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the tool of Yang by providing a rechargeable battery, which are old and well known in the art, in the second power tool housing portion, in order to make the device portable and rechargeable.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, as applied above, and further in view of Siedler et al. US 6,454,640.
Regarding claims 24 and 25: 
(lower housing between 200 and 300). 
Yang does not teach the first portion of the first power tool housing portion extends upwardly of the second power tool housing portion; nor at least one fan integrated in the first housing portion and mounted on the output shaft.
However, this arrangement is a well-known alternative in the art. For example, Siedler has a first portion of the first power tool housing portion (above motor 20) extending upwardly of the second power tool housing portion (handle 14), and includes a fan (541) integrated in the first housing portion and mounted on the output shaft (22).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the housing of Yang, by having the first portion of the first power tool housing portion extend upwardly of the second power tool housing portion, as shown by Siedler, since this is a well-known alternative design, and would allow more space in the first housing, which would allow for a fan to be accommodated, in order to cool the motor. Based on Siedler’s fan placement, it appears the third plane would intersect the fan.
Response to Arguments
Examiner acknowledges and agrees with Applicant that the Sperl reference in the previous office action did not qualify as prior art, and a second non-final is hereby issued.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARIUSH SEIF/Primary Examiner, Art Unit 3731